IN THE SUPREME COURT OF TEXAS

                                 No. 04-1043

                      IN RE  RUBY LUDWIG AND JOY HIGDON

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion to stay  further  proceedings,  filed  November
19, 2004, is granted.  All proceedings in Causes 03-04-00464-CV,  styled  In
re Rudy V. Ludwig, and Cause 03-04-00466-CV, styled In  re  Joy  Higdon,  in
the The Texas Court of Appeals, Third District,  and  FM3-00564,  styled  In
The Interest of K.M.H. and Z.C.H., in the 126th  District  Court  of  Travis
County, Texas,  are  stayed  pending  further  order  of  this  Court.   The
children shall remain in the custody of the Texas Department of  Family  and
Protective Services pending further action from this Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus no  later  than  3:00  p.m.,  on  or
before November 29, 2004.

            Done at the City of Austin, this 19th day of November, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk